 KAISER ALUMINUM & CHEMICAL CORPORATIONKaiser Aluminum & Chemical Corporation andDouglas G. Ferguson. Case 6-CA-14472December 1, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn May 4, 1982, Administrative Law Judge Ben-jamin Schlesinger issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and Respondent filed an oppositionto the Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and theopposition thereto and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Protd-uc4 Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONBENJAMIN SCHLESINGER, Administrative Law Judge:Charging Party Douglas G. Ferguson was suspendedfrom work for 25 days by his Employer, RespondentKaiser Aluminum & Chemical Corporation' commenc-ing on March 6, 1981.2 The General Counsel contendsl Respondent, a California corporation with its principal office in Oak-land, California, and a facility in Erie, Pennsylvania, the facility involvedherein, is engaged in the manufacture and nonretail sale of aluminum diesand parts and chemical products. During the 12-month period prior toApril 1, 1981, Respondent, in the course and conduct of its operations,purchased and received at its Erie facility products, goods, and materialsvalued in excess of S50,000 directly from points located outside the Com-monwealth of Pennsylvania and sold and shipped from its Erie facilityproducts, goods, and services valued in excess of S50,000 directly topoints located outside of the Commonwealth of Pennsylvania. I conclude,and Respondent admits, that Respondent is an employer within the mean-ing of Sec. 2(2), (6), and (7) of the Act.I All dates refer to the year 1981, unless otherwise stated.265 NLRB No. 76that Ferguson, who was active as a vice president, stew-ard, and conmitteeman of International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, Local Union 1186 (herein calledthe Union),3was disciplined in violation of Section8(a)(3) and (1) of the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq. Respondent contends,on the other hand, that Ferguson's union or concertedand protected activities had nothing to do with its deci-sion; that Ferguson was disciplined for filing a false state-ment of his time worked; and that, in any event, Fergu-son and his union representatives agreed with Respond-ent to settle Ferguson's grievance under the Respondent-Union collective-bargaining agreement, which should bedeferred to and act as a bar to this proceeding pursuantto Spielberg Manufacturing Company, 112 NLRB 1080(1955).4The Union and Respondent negotiated their mostrecent agreement in late 1980. One of the most hard-fought demands was that of Respondent, which desiredto reduce the incentive pay increment for higher-than-standard production from 150 percent to 125 percent,while raising the standard above which incentive paywould be earned. The union committee of nine members,including Ferguson, agreed to neither proposal; but Re-spondent, unsuccessful in its demands, insisted it wouldstrictly enforce its current rules and regulations andwould stop two employee practices-"pegging" and"banking"-which, it believed, were hampering the effi-cient functioning of its incentive pay system. Under theformer practice, employees would perform only enoughwork to produce the number of items required for em-ployees to be paid their standard wages, resulting in Re-spondent's retention of a superficially low incentivefigure, not truly reflecting its employees' productionskills. Under the latter practice, employees would workup to their capabilities for certain periods of time but notaccurately record all of their work on their timesheetsfor the time period worked, "banking" the remainder oftheir work for periods of idleness (either willful or be-cause of machine downtime) and retaining their incentivepay, when they should normally be paid standard, not in-centive wages. This practice, too, would keep the pro-duction rates at which Respondent computed incentivepay at an unreasonably low level.True to Respondent's word, it announced in a letter toall employees, dated December 9, 1980, that:Effective Monday, December 14, 1980, employeescaught "banking" will be disciplined in accordancewith the Rules of Conduct regarding falsification ofCompany records The penalty for violation of this ruleis a written warning and a five (5) day suspension priorto discharge. Various auditing and control proce-dures have been established to monitor payroll timecards to ensure this does not occur.s Respondent admits and I conclude that the Union is a labor organiza-tion within the meaning of Sec. 2(5) of the Act.' The relevant docket entries are as follows: Ferguson filed his unfairlabor practice charge on April 20, 1981, and amended it on June 17; thecomplaint issued on June 25, 1981; and the hearing was held in Erie,Pennsylvania, on February 18, 1982.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no question that on March 3, 1981, Fergusonturned in a timecard reporting that in 12 minutes he pro-duced 122 pieces of a particular item. That amounts to inexcess of 900 percent of the norm on which incentive isbased, and Ferguson readily conceded that he (and hismachine) were incapable of such high production. ButRespondent claimed that the false entry was no "mis-take," as Ferguson claimed, but that he was "banking"his production for a later inactive period of the day, andhis plans were thwarted when he was suddenly called to,or remembered, a union meeting, interrupting his work-day after only 4 hours of work. For "banking," Re-spondent contends, Ferguson was initially, on March 6,suspended for 5 days prior to discharge, discharged onMarch 12 in a second-step grievance procedure, and lateron March 20 suspended for 25 days pursuant to a settle-ment agreement made at a third-step grievance meeting.The General Counsel argues, however, that (I) thiswas an innocent mistake, and mistakes had been permit-ted to be corrected in the past; and (2) even if there wereno mistake, Respondent used the timecard as a pretext toconceal its otherwise illegal motivation. As to point (1), Icredit Respondent's witnesses as to their sincere beliefthat the false report was no mistake. Ferguson's timecardshows that he started a particular setup job at 18.5hours5and started the incentive job in question at 18.8hours, ending his workday at 19 hours. Ferguson ex-plained that the entries of both "18.5" and "18.8" wereerroneous and should have correctly been recorded as"17.5" and "17.8," respectively. While it may be possiblethat Ferguson looked at the timeclock on two separateoccasions and misread it both times, as he explained toRespondent's representatives that he did, it was not un-reasonable for Respondent to distrust that explanationand deem it unlikely and improbable. Rather, I found thetestimony of Gary Eckert, Respondent's employee rela-tions superintendent, particularly compelling in showingRespondent's sincere belief that Ferguson ought not tohave been believed, relying on Ferguson's failure to giveimmediate explanation at his first interview; Respond-ent's investigation which revealed that Ferguson mayhave improperly recorded certain "try out" time earlierthe same day, and that, even if Ferguson had not madehis "mistake," the timecard would still have been errone-ous; and its conclusion that, because of Ferguson's failureto remember his union meeting until later in the day, hisplans to "bank" his work were thwarted.Any doubt is dispelled by the settlement of the griev-ance, in which Ferguson accepted Respondent's positionthat he was, in fact, banking. The General Counselargues, however, based on Ferguson's testimony, that headmitted only to making a mistake. I reject Ferguson'stestimony. The settlement agreement stipulates: "Theparties to this grievance also recognize the grievant isguilty as stated and that banking and/or falsification ofCompany reocrds [sic] cannot and will not be tolerated."Ferguson accepted that statement, and his attempt to ex-* The time records are maintained on military time: 18 hours represents6 p.m.; minutes are reflected by tenths of an hour.plain it away flies in the face of the agreement's clearwords.Finally, it is true that Respondent had permitted em-ployees to correct their mistakes in the past, but thoseeither occurred long before Respondent announced itsnew policy of strictly enforcing its rule against falsifica-tion of timecards, of which "banking" was part of theproblem, or involved errors detrimental to the employeeor errors which caused no harm to either employee orRespondent. Further, I credit Respondent's explanationthat it permitted mistakes to be corrected only whenthey were inadvertent, not false, as it believed herein. Fi-nally, the General Counsel relies on Respondent's per-mission to Ferguson to correct another error he made onApril 15. I reject the General Counsel's argument thatsuch permission should be construed as an admission thatRespondent wrongfully accused Ferguson of falsifyinghis timecard on March 6. Rather, it would suggest thatRespondent was not disposed to discipline Ferguson be-cause of his protected conduct but because of its legiti-mate belief that Ferguson was violating Respondent'srules. In any event, the later error made by Fergusonwas a harmless one, resulting in no increase of his pay.Turning to item (2), the General Counsel makes nu-merous arguments to support the claim that Ferguson'sbanking was merely a pretext to discipline him for hisunion and concerted and protected activities. I am in-clined to believe the testimony of David Ludwig, theunion department steward, that George Nickerson, Fer-guson's immediate supervisor, had stated that Respond-ent was "drooling" over the predicament in which Fer-guson found himself and that Respondent could havepicked no better employee to whom to demonstrate itsnew hardened policy.7Further, the settlement agreementrecites: "As a union official he [Ferguson] has a greaterresponsibility and therefore can be held more account-able for his actions than the employee he represents." Al-though this may be interpreted as an acknowledgmentthat Ferguson, as a union official, was better informed ofRespondent's policies than an ordinary employee, I find,at least arguably, that the grievance against Fergusonwas processed vigorously because, as a union representa-tive, he was a better example for the employees than ifhe had not been entrusted with any union duties and re-sponsibilities. His selection is not, therefore, protected;rather, without more, I would find a violation herein anddo find a minimal prima facie case on behalf of the Gen-eral Counsel.8I Ferguson insisted that he was never charged by Respondent with"banking." The settlement agreement and his own grievance forms showthat his testimony is unreliable; and I have not credited it unless corrobo-rated by other reliable witnesses.7 I do not credit Ferguson's addition (which Ludwig did not corrobo-rate) that Nickerson stated that he told Respondent's representatives thathe knew Ferguson was not that dumb, inferring that at least Nickersonacknowledged that Ferguson had merely made a mistake, rather than de-liberately falsifying his time record. Nor do I find that Eckert stated thatFerguson had been causing Respondent trouble and that some of theforemen were looking closely at Ferguson's performance, a statementwhich Eckert credibly denied.8 I reject all other theories posited by the General Counsel, It is truethat on March 6 Ferguson had threatened to file an unfair labor practiceContinued542 KAISER ALUMINUM & CHEMICAL CORPORATIONBut, as appears above, there was a dual motivation forthe discipline of Ferguson. In such instance, the Boardhas instructed in Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083, 1089 (1980), as follows:... [W]e shall henceforth employ the followingcausation test in all cases alleging a violation of Sec-tion 8(a)(3) or violations of Section 8(a)(1) turningon employer motivation. First, we shall require thatthe General Counsel make a prima facie showingsufficient to support the inference that protectedconduct was a "motivating factor" in the employ-er's decision. Once this is established, the burdenwill shift to the employer to demonstrate that thesame action would have taken place even in the ab-sence of the protected conduct.Respondent amply demonstrated that it was urgentlyconcerned with production standards and what it per-ceived to be employees' misuse of the reporting of theirwork, to the detriment of Respondent's financial condi-tion-and that employees had notice of Respondent'sconcern. Merely because Ferguson was a union repre-sentative does not insulate him from rules which wereapplicable to all employees. Because of his erroneoustime slip, or at least Respondent's conception of Fergu-son's error, Respondent disciplined Ferguson. Ferguson'serror was no mere pretext for the discipline. Indeed,only 5 weeks before, Respondent had first dischargedemployee Blair Baldwin for falsifying his time recordand, only after the grievance machinery had been in-voked, did Respondent reduce the discipline to a 30-cal-endar day suspension, with a l-year probation period.9charge relating to an alleged 8(aX5) violation he had been processing andthat he had been otherwise active in processing recent grievances. But itis also true that Ferguson had been active in the Union for 10 years thathe had by his own admission processed 900 grievances, and that Re-spondent had apparently not disciplined him before. I further reject theGeneral Counsel's contention that a statement in the settlement agree-ment indicating Respondent's hope that the incident would have a favor-able impact on Ferguson was indicative of Respondent's attempt to dis-courage him from further union activities. Ferguson had earlier stated toEckert that he did not care what Respondent did; he was going to get hismoney. That is sufficient to prompt Respondent's reply.9 Ferguson's suspension was a bit longer, because it was computed onthe basis of workdays. However, no probationary period was attached tothe suspension. I find the different discipline unimportant. It is clear thatNo claim has been made that Baldwin was disciplinedbecause of his union activities. Further, the reduction ofFerguson's discipline was specifically based on Fergu-son's admission that he was guilty of the offense withwhich he was charged. Finally, even assuming that Fer-guson admitted only to having made an inadvertenterror, I find that Respondent was primarily motivated byits sincere belief that Ferguson was more culpable thanhe professed at the hearing. I conclude that Respondenthas more than adequately proved that it was primarilymotivated by what it perceived to be a gross violation ofits rules against "banking" and that it would have disci-plined Ferguson even in the absence of Ferguson's argu-ably protected conduct.10Accordingly, based on the above findings of fact andconclusions of law, which are in turn based on the entirerecord in this proceeding, including my observation ofthe demeanor of the witnesses as they testified, and myconsideration of the briefs filed by the General Counseland Respondent, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER I IThe complaint is hereby dismissed in its entirety.Respondent did not desire to be wedded to mitigating the penalty forevery dischargeable offense or to a definite penalty for the offense of"banking."10 In light of my disposition of the merits of the allegations of thecomplaint, I find it unnecessary to dispose of Respondent's motion todefer to the parties' settlement agreement and to estop Ferguson from as-serting the instant claim because of his acceptance of the suspension as acomplete resolution of his grievance. I note that the parties never specifi-cally discussed whether discipline was meted out because Ferguson was aunion representative. However, questions were raised whether Fergusonwas singled out for discipline, an issue specifically raised by the GeneralCounsel in support of the complaint. See, e.g., Roadvmy E.pres Inc., 246NLRB 175 (1979); Central Cartage Company, 206 NLRB 337 (1973).' l In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.543